Pine, J.
(dissenting). I would affirm. "Negligence cases by their very nature do not usually lend themselves to summary judgment, since often, even if all parties are in agreement as to the underlying facts, the very question of negligence is itself a question for jury determination” (Ugarriza v Schmieder, 46 NY2d 471, 474).
I see no basis for the majority’s conclusion that as a matter of law a property owner’s duty to use reasonable care under the circumstances in maintaining its property in a safe condition (Kush v City of Buffalo, 59 NY2d 26, 29; Basso v Miller, 40 NY2d 233, 241) cannot include protecting pedestrians on *959the sidewalk from motor vehicles which might fail to stop properly when driving straight toward the front of a store. As Kush (supra, at 29-30) points out, "[djefining the nature and scope of the duty and to whom the duty is owed requires consideration of the likelihood of injury to another from a dangerous condition or instrumentality on the property; the severity of potential injuries; the burden on the landowner to avoid the risk; and the foreseeability of a potential plaintiff's presence on the property”. It seems to me far more likely that a car would fail to stop when driving into the parking area in front of the convenience store than that an eight-year-old child would pick up dangerous chemicals stolen from an unlocked location in a school by unsupervised student employees and dropped from a fourth-story window into some bushes, the facts on which the Court of Appeals affirmed a jury verdict of negligence in Kush. Marcroft v Carvel Corp. (120 AD2d 651, 652, lv denied 68 NY2d 609), relied on by the majority, is distinguishable on its facts because it involved injury to customers inside a store when a car entered the store.
I also disagree with the majority’s statement that the moving defendants’ omissions could not be a proximate cause of plaintiff’s injury because codefendant’s inability to control her vehicle caused the accident. It is basic that there can be more than one proximate cause of an injury (PJI 2:71).
While a jury might find that the moving defendants used due care in this case, I do not see how we can say so as a matter of law. (Appeal from order of Supreme Court, Erie County, Joslin, J. — summary judgment.) Present — Denman, J. P., Pine, Balio and Lawton, JJ.